 

Agreement Among Tony Tucci, Matthew Cohen and OSL Holdings, Inc

 

OSL Holdings, Inc (“OSL”), Tony Tucci (“Tucci”) and Matthew Cohen (“Cohen”) are
entering into this agreement as of March 6, 2014,

 

WHEREAS OSL desires to provide services to the legal marijuana industry as it is
expected to expand throughout the country;

 

WHEREAS Tucci and Cohen have experience managing a licensed marijuana dispensary
in the State of California;

 

WHEREAS all the parties intend to comply with all applicable laws and
regulations and additionally adhere to best practices

 

NOW THEREFORE the parties agree to the following terms and conditions

 

1. Cohen and Tucci will provide advisory services to OSL on an as needed basis
for twelve months and agree not to provide such services to any other public
company for a two year term. OSL will form a separate subsidiary (“Sub”) to
provide growing, marketing and development support services to legal marijuana
businesses that exist or develop in compliance with federal and state laws as
they evolve     2. OSL will develop a centralized grow facility in California to
support the marijuana growing needs of The Natural Way of LA (NW) and other
legal businesses     3. Those facilities will be leased in whole or in part to
NW on terms mutually acceptable     4. OSL will file the necessary documents
with the SEC to spin off Sub as an independent public company     5. On or
before the spinoff OSL will issue Tucci and Cohen each 15,000,000 shares of Sub.
Half of those shares will be held in escrow for twelve months and will be
released after successful completion of the required advisory services.     6.
This is separate and apart from the businesses of OSL which intends to provide
marketing, rewards , website, data and other services to legal marijuana
businesses independently of Sub     7. This agreement will be null and void if
not approved by the board of directors of OSL within ten days of the date
executed below.

 

Agreed to: March 6, 2014

 

/s/ Tony Tucci   Tony Tucci       /s/ Matthew Cohen   Matthew Cohen  

 

OSL Holdings, Inc.         By: /s/ Robert Rothenberg     Robert Rothenberg, CEO
 

 

 

 

 